Pee Curiam.
This is an appeal by A. H. Boyer from the judgment of the superior court for Columbia county, settling his final account as guardian of the estate of William Jibbens, an insane person.
* There are involved a number of items of credits claimed by appellant which were disallowed by the court, and also a number of items which were charged against him by the court. Questions of fact only are presented in the briefs of counsel. A review of the evidence convinces us that we would not be warranted in disturbing the conclusions reached by the trial court. We do not feel called upon to discuss in detail the evidence bearing upon the numerous items involved.
The judgment is affirmed.